Citation Nr: 1751536	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  09-14 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disorder with residuals of shrapnel injury.

3.  Entitlement to a disability rating in excess of 10 percent for limitation of motion of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of that hearing is of record.

The Board remanded the Veteran's claims for additional evidentiary development in September 2013, November 2015, and April 2017.  

As will be discussed below, the Veteran withdrew his appeal as concerning each of the above-listed issues.


FINDING OF FACT

On October 12, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a cervical spine disability, entitlement to a disability rating in excess of 10 percent for a left knee disorder with residuals of shrapnel injury, and entitlement to a disability rating in excess of 10 percent for limitation of motion of the left knee.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for a cervical spine disability.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. §§ 20.202, 20.204 (2017). 

2.  The criteria for withdrawal of a substantive appeal have been met for the claim for a rating in excess of 10 percent for a left knee disorder with residuals of shrapnel injury.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

 3. The criteria for withdrawal of a substantive appeal have been met for the claim for a rating in excess of 10 percent for limitation of motion of the left knee.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On October 12, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran reflecting his desire to withdraw his appeals as concerning the issues of entitlement to service connection for a cervical spine disability, entitlement to a disability rating in excess of 10 percent for a left knee disorder with residuals of shrapnel injury, and entitlement to a disability rating in excess of 10 percent for limitation of motion of the left knee. 

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2017).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b)(3).  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).  Additionally, withdrawal may be made by the Veteran on the record at a hearing.  Id.  

The notification containing the Veteran's request to withdraw the above-listed issues has been reduced to writing, and it contains his name and claim number.  See October 2017 Correspondence from the Veteran.  The Board has not yet issued a final decision concerning the claims currently on appeal, thus the criteria are met for withdrawal of the claims of entitlement to service connection for a cervical spine disability, entitlement to a disability rating in excess of 10 percent for a left knee disorder with residuals of shrapnel injury, and entitlement to a disability rating in excess of 10 percent for limitation of motion of left knee. 

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C. § 7105(d) (2014).  Accordingly, further action by the Board on these issues is not appropriate and the appeals should be dismissed.  Id.  


ORDER

The appeal of the claim of entitlement to service connection for a cervical spine disability is dismissed.

The appeal of the claim of entitlement to a disability rating in excess of 10 percent for a left knee disorder with residuals of shrapnel injury is dismissed.

The appeal of the claim of entitlement to a disability rating in excess of 10 percent for limitation of motion of left knee is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


